Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/27/2021.  Claims 1-15 are currently pending in the application.


Election/Restrictions

Applicant’s election of group I, drawn to claims 1-10, in the reply filed on 10/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2021.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,738,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to polymer particles comprising a first heteopolymer composition including two or more aliphatic (meth)acrylate ester monomers or two or more aliphatic (meth)acrylamide monomer, and a second heteropolymer composition having a Tg higher than the Tg of first heteropolymer composition, the second heteropolymer composition including a cycloaliphatic monomer and an aromatic monomer, claims in U.S. Patent are drawn to inkjet ink composition and method of printing including providing an inkjet composition comprising latex binder having first and second heteropolymer comprising similar monomers and comprising first and second heteropolymer in similar amounts.
Claims in U.S. Patent are silent with respect to particulate nature of polymer, glass transition temperature of the first heteropolymer, second heteropolymer, and polymer particle; and first heteropolymer is physically separated from second heteropolymer.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that latex binders are g of first heteropolymer composition ranges from about -250C to about 100C, the Tg of second heteropolymer ranges from about 600C to about 1100C and Tg of the latex binder particle ranges from 250C to 650C (col. 10, lines 57-62).  In one specific example, the first heteropolymer composition includes butyl acrylate, methyl methacrylate and methacrylic acid, and has a Tg of from -80C to about -90C, the second heteropolymer composition includes cyclohexyl methacylate, 2-phenoxyethyl methacrylate and methacrylic acid, and has Tg of from 850C to 880C and the latex binder particle includes 35% of the first heteropolymer composition and about 65% by weight of the second heteropolymer composition (col. 11, lines 27-31).  Therefore, in light of the teachings in general disclosure of U.S. Patent, it would have been obvious to one skilled in art prior to the filing of present application, to prepare a polymer particle comprising first and second heteropolymer compositions physically separated and having presently claimed Tg, absent evidence to the contrary.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,883,008 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to polymer particles comprising a first heteopolymer composition including two or more aliphatic (meth)acrylate ester monomers or two or more aliphatic (meth)acrylamide monomer, and a second heteropolymer composition having a Tg higher than the Tg of first heteropolymer composition, the second heteropolymer composition including a cycloaliphatic monomer and an aromatic monomer, claims in U.S. Patent are drawn to inkjet ink composition and method of producing images including providing an ink set comprising latex binder having first and .
Claims in U.S. Patent are silent with respect to particulate nature of polymer, glass transition temperature of the first heteropolymer, second heteropolymer, and polymer particle; and first heteropolymer is physically separated from second heteropolymer.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that latex binders are particulate and included two heteropolymer phases (see example 1, col. 28, lines 28-34).  The Tg of first heteropolymer composition ranges from about -250C to about 100C, the Tg of second heteropolymer ranges from about 600C to about 1100C and Tg of the latex binder particle ranges from 250C to 650C (col. 10, lines 47-52).  In one specific example, the first heteropolymer composition includes butyl acrylate, methyl methacrylate and methacrylic acid, and has a Tg of from -80C to about -90C, the second heteropolymer composition includes cyclohexyl methacylate, 2-phenoxyethyl methacrylate and methacrylic acid, and has Tg of from 850C to 880C and the latex binder particle includes 35% of the first heteropolymer composition and about 65% by weight of the second heteropolymer composition (col. 12, lines 6-20).  Therefore, in light of the teachings in g, absent evidence to the contrary.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2016/0340530 A1) in view of Shimomura et al (US 2017/0335122 A1 with a foreign priority date of 5/18/2016).
Regarding claims 1 and 5, Horiuchi et al disclose an ink for inkjet including a resin particle (i.e. reads on polymer particle in present claim 1) comprising first layer and second layer (abstract).  See example 4 (Table 1), wherein the resin in first layer includes n-butyl methacrylate and n-butyl acrylate (i.e. reads on first heteropolymer including two aliphatic (meth)acrylate monomers in present claims 1 and 5).  It is noted that the homopolymers of n-butyl methacrylate and n-butyl acrylate have a Tg of 200C and -530C, respectively, and using Fox equation Tg of first resin is calculated to be 10
Horiuchi et al are silent with respect to second heteropolymer including cycloaliphatic monomer, and Tg of second heteropolymer is greater than Tg of first heteropolymer.
However, regarding second heteropolymer including cycloaliphatic monomer, Horiuchi et al in the general disclosure teach that when the proportion of aromatic group-containing ethyleniclaly unsaturated monomer is present from 20 to 90 mass% superior level of fixability and abrasion resistance can be achieved (paragraph 0056).  Additionally, Shimomura et al in the same field of endeavor teach an aqueous ink for inkjet including a resin particle, wherein the resin particle has a first layer and second layer (abstract).  See example 4 (Table 1), wherein the resin in first layer includes n-butyl methacrylate and n-butyl acrylate.  The second/third resin layer (Table 3) includes 22% by weight of n-butyl methacrylate, 21% by weight of ethyl methacrylate, 12% by weight of ethylene glycol dimethcarylate, 30% by weight of isobornyl methacrylate (i.e. reads on second heteropolymer including cycloalipahtic (meth)acrylate monomer in present claim 1) and 15% by weight of acrylic acid.  When the proportion of cycloalipahtic group-containing ethylenically unsaturated monomer is present from 20 to 90 mass%, fixability and abrasion resistance can be attained at a far excellent level (paragraph 0059).  Therefore, in light of the teachings in Shimomura et al and general disclosure of Horiuchi et al, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of aromatic group-containing ethylenically unsaturated monomer and cycloaliphatic group-containing ethylenically unsaturated monomer in the second resin layer, because of the equivalence of these two monomers to provide an improvement in fixability and abrasion resistance to the resin film, absent evidence to the contrary.
Regarding Tg of second heteropolymer is greater than Tg of first heteropolymer, it is noted that homopolymers of n-butyl methacrylate, ethyl methacrylate, 2-phenoxyethyl g of 200C, 650C, 550C, 1100C, and 1010C, respectively.  Using Fox equation, Tg of second resin, in Horiuchi et al and Shimomura et al is calculated to be about 1020C and 1180C, respectively.  It is noted that ethylene glycol dimethacrylate is present in minor amounts and hence one skilled in art would have a reasonable basis to expect the Tg of second resin to be about 1020C and 1180C (i.e. reads on the second heteropolymer has a higher Tg than the Tg of first heteropolymer which is 10C).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, Horiuchi et al teach that resin particle has a first layer formed of a first resin and the second layer formed of a second resin (abstract) which reads on first heteropolymer is separated from the second heteropolymer composition within the polymer particle.
Regarding claim 3, Horiuchi et al teach that proportion of first layer in the resin particle is 30 mass% or more to 90 mass% or less based on total mass of the resin particle (paragraph 0049) which overlaps with amount of first heteropolymer composition in present claim 3.  The proportion of second layer in the resin particle is 2 mass% or more to 70 mass% or less based on total mass of the resin particle (paragraph 0062) which overlaps with amount of second heteropolymer composition in present claim 3.
Regarding claim 4, in addition to 12a to 12d above, Horiuchi et al teach that glass transition temperature of the resin particle is preferably 00C or more to 2000C or less (paragraph 0036) which overlaps with the Tg of polymer particle in present claim 4.
Regarding claim 6, examples of cycloaliphatic group-containing ethylenically unsaturated monomers, in Shimomura et al, include cyclohexyl (meth)acrylate (paragraph 0061) which reads on the cycloaliphatic monomer in present claim 6.  See 
Regarding claim 7, example 4, in Horiuchi et al and Shimomura et al, do not include styrene (i.e. reads on polymer particle includes no more than 5% styrene in present claim 7 - it is noted that no more than 5% includes 0%).
Regarding claim 8, see example 4 (table 2), in Horiuchi et al, wherein the second resin includes n-butyl methacrylate and acrylic acid (i.e. reads on additional monomer unsaturated acid functional acrylate derivative) in addition to 2-phenoxyethyl acrylate (i.e. aromatic monomer).  See example 4, in Shimomura et al, wherein the second resin includes n-butyl methacrylate and acrylic acid (i.e. reads on additional monomer unsaturated acid functional acrylate derivative) in addition to isobornyl methacrylate (i.e. cycloaliphatic monomer).
Regarding claim 9, Horiuchi et al teach that the first resin preferably has a unit derived from a non-crosslinkable monomer.  Preferred examples include alkyl (meth)acrylates such as butyl (meth)acrylate, methyl (meth)acrylate and methacrylic acid (paragraph 0046).  The second resin has a unit derived from aromatic group-containing ethylenically unsaturated monomers and 2-phenoxyethyl methacrylate is preferred (paragraph 0057) and an ionic-group-containing ethylenically unsaturated monomer such as methacrylic acid (paragraphs 0063-0064) which reads on the additional monomer in present claim 9.  Examples of cycloaliphatic group-containing ethylenically unsaturated monomer, in Shimomura et al, include cyclohexyl (meth)acrylate (paragraph 0061).

Claim Objections


Claim 9 is objected to because of the following informalities: Claim 9 recites “first heteropolymer includes … methacrylic acid as the two or more aliphatic (meth)acrylate ester monomers” (line 3).  However, methacrylic acid is not an ester monomer but an acid monomer.  Examiner interprets the methacrylic acid as an additional monomer.
Appropriate correction and/or clarification are required.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764